Citation Nr: 1226295	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  08-13 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  

3.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran appeared at a hearing in June 2012, and a transcript is of record.  

The issue of entitlement to a higher initial rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the last final decision of record, which denied service connection for bilateral hearing loss, does not relate specifically to an unestablished fact necessary to substantiate the claim; it does not raise a reasonable possibility of substantiating the claim.  

2.  Evidence received since the last final decision of record, which denied service connection for tinnitus, relates specifically to an unestablished fact necessary to substantiate the claim; it raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's tinnitus began as a result of exposure to acoustic trauma during artillery service in Vietnam.  


CONCLUSIONS OF LAW

1.  New and material having not been received, the claim of service connection for bilateral hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  New and material having been received, the claim of service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The Veteran's tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  With respect to the claim of service connection for tinnitus, the below decision reopens such a claim and grants the benefit on the merits.  Therefore, there is no further action necessary on this claim with respect to the VCAA.  With respect to the claim to reopen a claim for entitlement to service connection for hearing loss, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his petition to reopen.  Specifically, he has received notice on what is required to reopen a previously denied claim for service connection, in accordance with jurisprudential precedent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.   

It is pertinent to note that the Veteran is represented by the Disabled American Veterans (DAV), and that organization is presumed to have knowledge of what is necessary to reopen claims for entitlement to service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records.  The Veteran was afforded comprehensive audiological examinations which confirmed hearing loss; however, these examinations did not establish a potential linkage between current hearing loss and service.  Thus, there is no indication of any additional relevant evidence that has not been obtained.  There is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2011).

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Alternatively, the nexus between service and the current disability can be satisfied by evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Analysis-New and Material Evidence

The Veteran initially was denied service connection for hearing loss and tinnitus in a September 1988 rating decision.   No appeal was filed within a year of notification to the Veteran, and it became final.  The Veteran again applied for service connection for these disorders, and a May 1991 rating decision determined that as new and material evidence had not been submitted, such a reopening was unwarranted.  A similar rating action occurred in February 1996 with respect to tinnitus.  In both the 1991 and 1996 cases, no appeal was filed, and these decisions are final.  The Veteran again attempted to reopen these claims, and March and July 2004 rating decisions denied the reopening for hearing loss and tinnitus, respectively.  The Veteran filed a timely appeal with respect to hearing loss claim.  A statement of the case was issued and a substantive appeal to the Board was filed within the allotted time.  The Veteran did not posit a timely disagreement with the rating for tinnitus; however, he did eventually file a new claim to reopen this previously denied claim, which was denied in May 2008.  

In April 2007, the RO reviewed the evidence on appeal, and did determine that new and material evidence had been submitted to support a reopening of the claim for service connection for bilateral hearing loss.  Essentially, the RO stated that records from VA examinations in 2004 and 2007, as well as outpatient records from the VA outpatient treatment center in Pensacola, Florida, had been reviewed and warranted the reopening.  No specific reason was given for this, and it was noted that the records did not include any evidence linking hearing loss with active service.  The May 2008 rating decision, with respect to tinnitus, determined that new and material evidence had not been submitted.  

Regardless of the RO's determination, the Board must make its own independent determination as to if new and material evidence has been submitted prior to adjudicating the claim on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In the initial denial of the Veteran's claim in 1988, it was noted that the Veteran had a diagnosis of bilateral hearing loss and that a medical record indicated that there had been a complaint of tinnitus for many years.  Thus, diagnoses of hearing loss and tinnitus were established at that time.  Regarding etiology, it was noted that the Veteran did not have an assessment of hearing loss or tinnitus during service, and that the Veteran did not make any complaints of hearing difficulties while he was on active duty.  

It was determined that despite the Veteran's contentions to the contrary, there was no credible evidence of hearing loss symptoms in service.  The RO specifically relied on the Veteran's denial of symptoms in the ear during his separation examination, in denying service connection.  The Veteran's lay assertions of experiencing hearing loss complaints since his time in the Army were fully considered, and his artillery military occupational specialty was in the evidence considered by the RO.  The Veteran, as noted, did not appeal this determination.  

March 2004 and April 2007 VA audiological examinations are of record, and although these examination reports confirm the existence of hearing loss, the opinions do not show a nexus between the disorder and service.  As noted, the Veteran has always maintained his belief that his hearing loss had causal origins in service, to include as a consequence of acoustic trauma, and these allegations were repeated during the examinations.  The VA examination reports do not, however, support those allegations, and he has submitted no additional evidence which could, at least potentially, relate his hearing loss and to any incident or event of active military service (to include the noted acoustic trauma).  

Indeed, with respect to his hearing loss, the Veteran simply has submitted additional statements which indicate that it is his belief that his hearing loss is related to service, to include as a result of his service in artillery during Vietnam.  The Veteran's service history as an artilleryman, to include his noise exposure in such an occupation, has been known since the claim for service connection was first forwarded to VA.  Indeed, the Veteran's allegations have been considered since his first applications for service connection were adjudicated, and in light of contemporaneous service treatment records which showed no hearing abnormality, the RO determined that the complaints of hearing loss originating in service was not credible.  In the current application to reopen, the Veteran's arguments are essentially duplicative of those already forwarded to the Board on previous occasions.   That is, the Veteran maintains his belief that his hearing loss began during active service.  He has submitted no new argument, nor any lay or medical evidence which would support his asserted nexus.  Accordingly, there is nothing that has been submitted which relates to an unestablished fact that could, potentially, substantiate the underlying claims for service connection.  As this is the case, the claim for entitlement to service connection for hearing loss will not be reopened.  See 38 C.F.R. § 3.156.  

With respect to tinnitus, the Board notes that although it was noted that the Veteran had complaints of tinnitus prior to the 1988 rating decision, the Veteran had never provided sworn testimony or, indeed, provided a formal claim alleging that his tinnitus has bothered him since service before the rating decision was issued.  Indeed, the RO, in denying that tinnitus had origins in service, merely relied on a vague complaint in a post-service record which stated that the Veteran had tinnitus complaints for many years.  The RO determined that, because there was no evidence of tinnitus in the service treatment records, service connection could not be granted for the condition.  

Subsequent to the last final decision of record, the Board notes that the Veteran has provided sworn testimony stating specifically that he has experienced a ringing in the ears since exposure to artillery noises and vibrations in active duty.  The Veteran has expressed that the ringing has been on a continuous basis.  Such sworn testimony is new, in that it was not of record at the time of the RO's initial denial, and is material, in that it links the commencement of the Veteran's noted tinnitus to the specific acoustic trauma experienced in service.  This relates to an unestablished fact necessary to substantiate the underlying claim, and is thus material evidence.  Accordingly, the claim is reopened.  

Analysis-Service Connection for Tinnitus

As noted, the Veteran's claim for service connection for tinnitus has been reopened.  The Board notes that there is no diagnosis or mention of tinnitus in the service treatment records; however, the Veteran has reported that he has experienced a ringing in the ears since his exposure to loud artillery noises in service.  

The Veteran, at his Travel Board hearing, stated that he served on a large tank during his time in Vietnam.  This service is confirmed in the service personnel records.  Such service exposed him to the firing of heavy shells, and there was exposure to the concussive movement associated with heavy gun recoil.  The Veteran has stated that he was thrown in the turret during firing, and that he has experienced tinnitus since this time.  

The Veteran initially reported his tinnitus to health care providers while in the context of health care for an unrelated ailment in the 1980s.  He stated that he had experienced tinnitus for several years, and he has since this time contended that he first started to appreciate this ringing in the ears during his service.  The Veteran has done some work in construction; however, he does not have a consistent or lengthy work history in a noisy environment which would suggest the potential for a post-service onset.  Indeed, the Veteran, as a lay person is competent to report on that which comes to his through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Tinnitus, being a ringing in the ears, is something on which the Veteran is capable of assessing based solely on his own lay observation.  Id.  In so doing, the Veteran has presented competent testimony of experiencing this tinnitus since exposure to loud and concussive noises in active military service.  The Veteran has reported this tinnitus in medical consultations, and has not solely offered this contention with respect to a claim for benefits.  Essentially, the Board concludes that the Veteran is credible in his allegations, and because he is competent to report on the continuity of his condition, the claim for service connection will be granted.  


ORDER

New and material evidence not having been received, the claim to reopen a claim for entitlement to service connection for bilateral hearing loss is denied.  

New and material evidence having been received, the claim to reopen a claim for entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran was granted service connection for PTSD as due to his service in the Republic of Vietnam.  A 50 percent rating was assigned, and the Veteran has alleged that this rating does not adequately contemplate the severity of his condition.  

There are two VA psychological examinations of record, with the most recent rating being dated in August 2009.  At the time of the examination, the Veteran was unemployed, and no psychoses, suicidal ideation, or homicidal ideation had been reported.  With respect to total social and occupational limitations associated with PTSD, it was simply checked that "no," the Veteran's PTSD did not carry such an impact.  

Subsequent to this examination, the Veteran was afforded a Travel Board hearing.  At this time, the Veteran's representative asked the Veteran to testify about any harmful thoughts he might have.  The Veteran did make a vague assertion as to suicide, and noted that he sometimes felt homicidal ideation when he felt taken advantage of (a specific instance involving his nephew was noted).  Additionally, the Veteran stated that although he does not have visual hallucinations, he sometimes does "hear voices" during periods of anger.  These reported symptoms, potentially, represent a worsening of the Veteran's PTSD since the last VA assessment.  Although the impact on the service-connected disability picture is not specifically noted in this testimony, it does, at the very least, indicate an assertion of worsening since the last examination of record.  Although the date of the August 2009 examination is not, in itself, a reason to remand, in light of these newer allegations, the Board is of the opinion that a new, comprehensive VA psychiatric examination should be afforded.  Indeed, such an examination should consider the occupation and social impact associated with service-connected PTSD, and the severity of symptoms should be described.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA psychiatric examination for the purposes of determining the severity of service-connected PTSD.  In this regard, the examiner is asked to determine the level of occupational and social impairment associated with PTSD, and with a rationale, to determine if impairment is noted in most areas or is total in nature.  The examiner should consider the recent allegations of potential psychoses and the vaguely described suicidal and homicidal ideation when coming to any conclusions.  The mental status report should be included, and all opinions should have an associated rationale.  

2.  Thereafter, re-adjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


